Order entered December 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-00279-CV

                                YVONNE BROWN, Appellant

                                               V.

                            FALLS ON CLEARWOOD, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07137-A

                                           ORDER
       By order entered November 6, 2013, we directed the Dallas County Clerk to file, within

five days, either a supplemental clerk’s record containing all papers from the Justice Court filed

with the County Court or written verification that no such papers were filed. On November 15,

2013, the Dallas County Clerk provided written verification that no such papers were filed. As

the appellate record is complete, we ORDER appellant to file her brief on the merits no later

than December 27, 2013.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE